No. 13268

           TN THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN

                                            1976



STATE e x r e l . , J O H N S. FORSYTHE,

                                 Relator,



DISTRICT JUDGE ALFRED B. COATE,
Judge o f t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
County of Rosebud; MR. GENE HUNTLEY,
A t t o r n e y a t Law; and J O H N DOE, FOREMAN
of t h e Rosebud County Grand J u r y ,




ORIGINAL PROCEEDING :

Counsel o f Record :

        For Relator:

                Eugene A. Lalonde argued, B i l l i n g s , Montana
                ~ o h n d .F o r s y t h e

        F o r Respondents :

                Hon. A l f r e d B. Coate, D i s t r i c t Judge, a r g u e d , F o r s y t h ,
                 Montana
                Gene Huntley a r g u e d , Baker, Montana



                                                      Submitted : February 24, 1976

                                                         Decided : MAP   1 2 1976
PER CURIAM:
         This is an original application by the Rosebud County
attorney for a writ of prohibition or other appropriate relief
(1) to disqualify the district judge from sitting upon a grand
jury investigation, and (2) to have a special prosecutor appointed
from outside the sixteenth judicial district to assist the grand
jury.
         Relator is John S. Forsythe, the county attorney of
Rosebud County, Montana.   Respondents are District Judge Alfred
B . Coate, one of the district judges of the sixteenth judicial
district; Gene Huntley, the special prosecutor, an attorney re-
siding within the sixteenth judicial district in Fallon County,
Montana; and Charles Eustice, foreman of the Rosebud County
grand jury.
         On January 6, 1976, Judge Coate called and empaneled
a grand jury in Rosebud County to examine the county's criminal
justice system. Gene Huntley was named as special prosecutor be-
cause the county attorney's office was one of the subjects of
investigation. According to the special prosecutor's affidavit,
he has proceeded with an investigation of several matters which he
intends to present to the grand jury if permitted to do so,
all of which involve the county attorney.   It appears from state-
ments made upon oral argument that no testimony or evidence has
been taken by the grand jury to da te.
         On February 13, 1976, the instant proceeding was filed
on behalf of the county attorney and an ex parte presentation made.
The gist of the county attorney's application is that (1) Judge
Coate acted in excess of his lawful authority in sitting upon the
grand jury's investigation, and (2) the grand jury and Judge
Coate acted in excess of their lawful authority in appointing Gene
Huntley to serve as special prosecutor before the grand jury.
               This Court ordered an a d v e r s a r y h e a r i n g t o determine whether
we would a c c e p t j u r i s d i c t i o n .      W ordered respondents t o answer,
                                                     e
p l e a d , and f i l e l e g a l memoranda.
               The a d v e r s a r y h e a r i n g was h e l d on February 23, 1976.
A t t h e o u t s e t , we d e c l i n e d j u r i s d i c t i o n of t h e f i r s t i s s u e .      We
accepted j u r i s d i c t i o n of t h e second i s s u e , v i z , t h e l e g a l i t y of
t h e appointment of Gene Huntley a s s p e c i a l p r o s e c u t o r .
               R e l a t o r contends t h e d i s t r i c t judge has no power and
a u t h o r i t y t o appoint a s p e c i a l prosecutor.                 He argues t h a t h e r e

t h e d i s t r i c t judge s u b s t a n t i a l l y p a r t i c i p a t e d i n t h e s e l e c t i o n
of t h e s p e c i a l p r o s e c u t o r and a c c o r d i n g l y exceeded h i s l a w f u l
authority.          He seeks by w r i t of p r o h i b i t i o n o r o t h e r a p p r o p r i a t e
r e l i e f t o have t h e grand j u r y r e q u e s t t h e a t t o r n e y g e n e r a l t o
a p p o i n t a s p e c i a l p r o s e c u t o r from o u t s i d e t h e s i x t e e n t h j u d i c i a l
district      .
               The foundation of r e l a t o r ' s p o s i t i o n i s h i s c o n t e n t i o n
t h a t t h e s t a t u t o r y p r o v i s i o n s r e l a t i n g t o t h e appointment o f a
s p e c i a l p r o s e c u t o r a r e mandatory and e x c l u s i v e .         He r e f e r s t h e
Court t o s e c t i o n s 95-1405(e) and 95-'1406(c), R.C.M.                            1947.
               Section 95-1405 r e l a t e s t o t h e powers and d u t i e s of a
grand j u r y and provides i n p e r t i n e n t p a r t :
               " ( e ) I f , i n t h e judgment of t h e grand j u r y , t h e
               s e r v i c e s o f an e x p e r t a r e n e c e s s a r y , t h e grand j u r y
               may employ one o r more a t an agreed compensation,
               t o be f i r s t approved by t h e c o u r t . I f , i n t h e
               judgment of t h e grand j u r y , t h e s e r v i c e s o f a s s i s t a n t s
               t o such e x p e r t a r e r e q u i r e d , t h e grand j u r y may employ
               such a s s i s t a n t s , a t a compensation t o be agreed upon
               and approved by t h e c o u r t . I I
               Section 95-1406 r e l a t e s t o when and from whom t h e grand
j u r y may a s k a d v i c e and who may be p r e s e n t d u r i n g i t s s e s s i o n s .
This s t a t u t e provides i n p e r t i n e n t p a r t :

               "(c)  Where r e q u e s t e d t o do so by t h e grand j u r y of
               any county, t h e a t t o r n e y g e n e r a l o r county a t t o r n e y
               may employ s p e c i a l counsel and i n v e s t i g a t o r s , whose
               duty i t s h a l l be t o i n v e s t i g a t e and p r e s e n t t h e
               evidence i n such i n v e s t i g a t i o n t o such grand j u r y . I I
               Section 95-1405(e) i s permissive and n o t mandatory.
                          Il                     11
I t s language i s          may", n o t               must" o r "shall".         The comment of
t h e Criminal Law Commission t o t h i s s t a t u t e s u p p o r t s t h i s
construction:
               "The p r o v i s i o n i s s u b s t a n t i a l l y t h e same a s
               e x i s t i n g law, however it i s permissive r a t h e r
               than mandatory and i t provides f o r a s s i s t a n t s
               and e x p e r t s t o a i d t h e grand j u r y . "
Being permissive, i t c a n h a d l y b e c o n s t r u e d a s t h e e x c l u s i v e
method of a p p o i n t i n g a s p e c i a l p r o s e c u t o r , p a r t i c u l a r l y i n view
o f t h e p r o v i s i o n s o f s e c t i o n 95-1406(c) r e l a t i n g t o t h e a p p o i n t -
ment of a s p e c i a l p r o s e c u t o r by t h e a t t o r n e y g e n e r a l .
             The same can be s a i d of s e c t i o n 95-1406(c).                         The language
used i s permissive            --     11   t h e a t t o r n e y g e n e r a l o r county a t t o r n e y

      employ s p e c i a l counsel and i n v e s t i g a t o r s " .             (Emphasis a d d e d ) ,
T h i s language i s n e i t h e r mandatory n o r e x c l u s i v e .                 A r e q u e s t by

t h e grand j u r y t o t h e a t t o r n e y g e n e r a l o r county a t t o r n e y i s
a c o n d i t i o n precedent t o t h e appointment of a s p e c i a l p r o s e c u t o r
by e i t h e r .
               This brings us t o t h e basic question                         --   May t h e d i s t r i c t
judge a p p o i n t t h e s p e c i a l p r o s e c u t o r ?
              Admittedly no e x p r e s s power i s g r a n t e d t h e d i s t r i c t judge
t o appoint a s p e c i a l prosecutor.                     I s such power n e c e s s a r i l y
implied from t h e e x p r e s s power g r a n t e d ?
              The d i s t r i c t judge i s e x p r e s s l y g r a n t e d t h e s e powers
r e l a t i n g t o grand j u r i e s , among o t h e r s , by s t a t u t e :

               (1) The d i s c r e t i o n a r y power t o summon a grand j u r y
when he c o n s i d e r s i t n e c e s s a r y , s e c t i o n 95-1401.
               (2)    Appointment of a grand j u r y foreman, s e c t i o n
95-1403.
               (3)     I n s t r u c t i n g and charging t h e grand j u r y , s e c t i o n s
95-1404; 95-1406(d).

               (4)    Approval o f grand j u r y expenses and c l a i m s ,
s e c t i o n 95-1405 ( e ) , ( f )   .
              (5) Advising t h e grand j u r y when r e q u e s t e d , s e c t i o n
95-1406(a).
              (6)     Subpoena of w i t n e s s e s , s e c t i o n 95-1407.
              (7)     Hearing i n d i c t m e n t s of t h e grand j u r y , s e c t i o n
95-1410 (b) (1) and a c t i n g on them, s e c t i o n 95-1410.
               The i n t e n t of t h e l e g i s l a t u r e t o p l a c e t h e d i s t r i c t judge
i n o v e r a l l charge of grand j u r y proceedings i s apparent from t h e
foregoing g r a n t of powers.                  I n t h e e x e r c i s e of t h o s e e x p r e s s
powers, t h e d i s t r i c t judge must have t h e implied power t o a p p o i n t
a q u a l i f i e d s p e c i a l p r o s e c u t o r where, a s h e r e , t h e county a t t o r n e y
i s d i s q u a l i f i e d from a c t i n g a s p r o s e c u t o r .       Otherwise grand j u r y
proceedings i n such c a s e could be brought t o a h a l t and t h e
e n t i r e grand j u r y i n v e s t i g a t i o n f r u s t r a t e d .     Nothing i n t h i s c a s e
s u g g e s t s i n any way an abuse of d i s c r e t i o n by t h e d i s t r i c t judge.
             The grand j u r y h e r e made t h e appointment whether
recommended by t h e d i s t r i c t judge o r n o t .                      Whether t h e county
a t t o r n e y approves of t h i s c h o i c e i s e n t i r e l y b e s i d e t h e p o i n t
because under t h e circumstances h e r e he has no power o f appointment.
               Accordingly, t h e p e t i t i o n o f t h e county a t t o r n e y i s
dismissed.